                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

OTIS HALL                                               CIVIL ACTION NO. 19-1181

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

LAURIE REIS BRISER, ET AL.                              MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Otis Hall’s claims

against Judge Laurie Reis Briser are DISMISSED WITH PREJUDICE as frivolous, for failing

to state claims on which relief may be granted, and for seeking monetary relief against a

defendant immune from such relief.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s false

arrest claim against Probation Officer Chris Cagnolatti is DISMISSED WITH PREJUDICE as

frivolous until the Heck conditions are met.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

remaining claims are DISMISSED WITH PREJUDICE as frivolous and for failing to state

claims on which relief may be granted.

        MONROE, LOUISIANA, this 12th day of December, 2019.


                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
